[MHM Final ] [Translation] Filed Document: SEMI-ANNUAL REPORT Filed with: Director of Kanto Local Finance Bureau Filing Date: July 31, 2012 Fiscal Year: During the Eighteenth Term (From November 1, 2011 to April 30, 2012) Name of the Reporting Fund: PUTNAM INCOME FUND Name of the Issuer: PUTNAM INCOME FUND Name of Representative: Jonathan S. Horwitz Executive Vice President, Treasurer, Principal Executive Officer and Compliance Liaison Address of Principal Office: One Post Office Square Boston, Massachusetts 02109 U. S. A. Name and Title of Reporting Agent: Harume Nakano Attorney-at-Law Ken Miura Attorney-at-Law Address or Place of Business Mori Hamada & Matsumoto Marunouchi Park Building 6-1, Marunouchi 2-chome Chiyoda-ku, Tokyo Name of Liaison Contact: Harume Nakano Ken Miura Attorneys-at-Law Place of Liaison Contact: Mori Hamada & Matsumoto Marunouchi Park Building 6-1, Marunouchi 2-chome Chiyoda-ku, Tokyo Phone Number: 03-6212-8316 Places where a copy of this Semi-annual Report is available for Public Inspection Not applicable. I. STATUS OF INVESTMENT PORTFOLIO OF THE FUND (1) Diversification of Investment Fund: 78.92 (As of the end of May, 2012) Investment Types of Assets Name of Country Total U.S. Dollars Ratio (%) US Government & Agency Mortgage Obligations United States 528,343,602 38.04 Short-Term Investments United States 477,291,377 34.36 Mortgage-Backed Securities United States 419,878,913 30.23 Corporate Bonds and Notes United States 306,171,164 22.04 United Kingdom 30,659,606 2.21 Netherlands 10,333,531 0.74 France 9,560,370 0.69 Australia 6,438,421 0.46 Sweden 5,030,355 0.36 Spain 4,092,237 0.29 Canada 3,794,347 0.27 Germany 3,210,655 0.23 Brazil 2,640,034 0.19 Norway 2,263,297 0.16 Mexico 1,723,936 0.12 Bermuda 1,593,974 0.11 Malaysia 1,117,178 0.08 Qatar 1,093,663 0.08 Italy 950,225 0.07 Luxembourg 656,701 0.05 Switzerland 515,866 0.04 Sub-total 391,845,560 28.21 Purchased Options United States 139,900,691 10.07 Asset Backed Securities United States 57,807,628 4.16 Municipal Bonds and Notes United States 4,611,473 0.33 Foreign Government Bonds South Korea 838,778 0.06 and Notes Hungary 676,903 0.05 Sub-total 1,515,681 0.11 Senior Loans United States 464,272 0.03 U.S. Treasury Obligations United States 459,972 0.03 Cash, Deposit and Other Assets (After deduction of liabilities) (633,119,436) (45.58) Total 1,388,999,733 100.00 (Net Asset Value) (JPY109,620 million) Note 1: Investment ratio is calculated by dividing each asset at its market value by the total Net Asset Value of the Fund. The same applies hereinafter. Note 2: The exchange rate of U.S. Dollars ("dollar" or "$") into Japanese Yen is JPY 78.92 for one U.S. Dollar, which is the actual middle point between the selling and buying currency rate by telegraphic transfer of The Bank of Tokyo-Mitsubishi UFJ, Ltd. on May 31, 2012. The same applies hereinafter. - 2 - Note 3: In this report, money amounts and percentages have been rounded. Therefore, there are cases in which the amount for the "total" column is not equal to the aggregate amount. Also, conversion into other currencies is done simply by multiplying the corresponding amount by the conversion rate specified and rounded up when necessary. As a result, in this report, there are cases in which figures for the same information differ from each other. Note 4: Details of the rating for the bonds invested by the Fund as of the end of May, 2012 are as follows: CCC and Not Rating AAA AA A BBB BB B below rated Total Percentage (%) 69.23 5.09 12.39 17.76 2.91 0.75 0.56 -8.69 100.00 (2) Results of Past Operations (a) Record of Changes in Net Assets (Class M Shares) Record of changes in net assets at the end of each of during the one year period up to and including the end of May, 2012 is as follows: 78.9 78.92 Total Net Asset Value Net Asset Value per Share Dollar Yen (thousands) (millions) Dollar Yen 2011 End of June 190,456 15,031 6.73 531 July 187,356 14,786 6.78 535 August 181,072 14,290 6.75 533 September 173,590 13,700 6.68 527 October 170,347 13,444 6.71 530 November 165,267 13,043 6.60 521 December 163,614 12,912 6.64 524 2012 End of January 163,066 12,869 6.72 530 February 160,367 12,656 6.73 531 March 158,633 12,519 6.72 530 April 157,412 12,423 6.76 533 May 157,344 12,418 6.85 541 (b) Record of Distributions Paid (Class M Shares) Period Amount of Dividend paid per Share 8th Fiscal Year (11/1/2001-10/31/2002) $0.338 (JPY 27) 9th Fiscal Year (11/1/2002-10/31/2003) $0.240 (JPY 19) 10th Fiscal Year (11/1/2003-10/31/2004) $0.183 (JPY 14) 11th Fiscal Year (11/1/2004-10/31/2005) $0.197 (JPY 16) 12th Fiscal Year (11/1/2005-10/31/2006) $0.273 (JPY 22) 13th Fiscal Year (11/1/2006-10/31/2007) $0.306 (JPY 24) 14th Fiscal Year (11/1/2007-10/31/2008) $0.448 (JPY 35) 15th Fiscal Year (11/1/2008-10/31/2009) $0.456 (JPY 36) 16th Fiscal Year (11/1/2009-10/31/2010) $0.472 (JPY 37) 17th Fiscal Year (11/1/2010-10/31/2011) $0.335 (JPY 26) - 3 - Record of distribution paid (Class M Shares) at the end of each month during the period from July 2010 up to and including June 2012 is as follows: Net Asset Value per Share Dividend Record as of the Record Date Month/Year Dollar Yen Date Dollar Yen 2010 End of July 0.042 3.315 7/19/10 6.76 533 August 0.037 2.920 8/18/10 6.85 541 September 0.037 2.920 9/20/10 6.78 535 October 0.037 2.920 10/18/10 6.78 535 November 0.033 2.604 11/18/10 6.68 527 December 0.033 2.604 12/17/10 6.60 521 2011 End of January 0.033 2.604 1/18/11 6.66 526 February 0.033 2.604 2/17/11 6.66 526 March 0.028 2.210 3/18/11 6.73 531 April 0.028 2.210 4/15/11 6.73 531 May 0.027 2.131 5/18/11 6.82 538 June 0.027 2.131 6/20/11 6.80 537 July 0.028 2.210 7/18/11 6.76 533 August 0.028 2.210 8/18/11 6.82 538 September 0.018 1.421 9/19/11 6.79 536 October 0.019 1.499 10/18/11 6.64 524 November 0.019 1.499 11/17/11 6.68 527 December 0.019 1.499 12/19/11 6.66 526 2012 End of January 0.019 1.499 1/18/12 6.67 526 February 0.019 1.499 2/17/12 6.72 530 March 0.019 1.499 3/19/12 6.67 526 April 0.015 1.184 4/18/12 6.76 533 May 0.015 1.184 5/18/12 6.82 538 June 0.015 1.184 6/18/12 6.87 542 (c) Record of Changes in Annual Return (Class M Shares): Annual Return 6/1/11 - 5/31/12 4.32 % (Note) Annual Return (%) 100 x {[(Ending NAV * A) / Beginning NAV) – 1} "A" shall be obtained by multiplying together all the amounts of such dividend as distributed during the period divided by the net asset value per share on the ex-dividend day of the relevant distribution plus 1. Provided that the Beginning NAV means net asset value per share on May 31, 2011 and the Ending NAV means net asset value per share on the end of May, 2012. - 4 - II RECORD OF SALES AND REPURCHASES (Class M Shares) Record of sales and repurchases during one year period up to and including the end of May, 2012 and number of outstanding shares of the Fund as of the end of May, 2012 are as follows: Number of Number of Number of Out- Shares Sold Shares Redeemed standing Shares Worldwide 1,639,887 7,625,484 22,966,730 (In Japan) (956,400) (6,942,700) (20,785,700) III. FINANCIAL CONDITIONS OF THE FUND [Translation of Unaudited Semi-annual Accounts will be attached to the Japanese version of the Semi-annual Report.] - 5 - IV. OUTLINE OF THE MANAGEMENT COMPANY (1) Amount of Capital Stock: a. Fund (as of the end of May, 2012): Not applicable. b. Putnam Investment Management, LLC ("Investment Management Company"): 1. Amount of Member's Equity (as of the end of May, 2012): $104,153,886 (approximately JPY 8.2 billion) † † Unaudited. 2. Amount of member's equity (for the past five years): Amount of Year Member's Equity End of 2007 $117,226,875 End of 2008 $58,526,939 End of 2009 $69,079,977 End of 2010 $82,851,104 End of 2011 $135,510,826 (2) Description of Business and Outline of Operation a. Fund: The Fund may carry out any administrative and managerial act, including the purchase, sale, subscription and exchange of any securities and the exercise of all rights directly or indirectly pertaining to the Fund's assets. The Fund has retained Putnam Investment Management, LLC, the investment adviser, to render investment advisory services and Putnam Investor Services, Inc., to hold the assets of the Fund in custody and act as Investor Servicing Agent. b. Investment Management Company: The Investment Management Company is engaged in the business of providing investment management and investment advisory services to mutual funds. As of the end of May, 2012, the Investment Management Company managed, advised, and/or administered the following 109 funds and fund portfolios (having an aggregate net asset value of nearly $59.6 billion): (As of the end of May, 2012) Name of Number of the Total Net Asset Value Country Principal Characteristics Funds ($ million) Closed-end bond fund 6 $2,613.81 Open-end balanced fund 17 $14,638.68 U.S.A. Open-end bond fund 35 $24,225.76 Open-end equity fund 51 $18,088.23 Total 109 $59,566.48 - 6 - (3) Miscellaneous a. Fund: Not applicable. b. Investment Management Company: In late 2003 and 2004, the Investment Management Company settled charges brought by the SEC and the Massachusetts Securities Division in connection with excessive short-term trading in Putnam funds. In July 2011, the Fund recorded a receivable $424,480 related to restitution amounts in connection with a distribution plan approved by the SEC. This amount, which was received by the Fund in December 2011, is reported as part of increase in capital from settlement payment on Statement of changes in net assets. These allegations and related matters have served as the general basis for certain lawsuits, including purported class action lawsuits against the Investment Management Company and, in a limited number of cases, some Putnam funds. In May 2011, the Fund received a payment of $9,005 related to settlement of those lawsuits. This amount is reported as a part of increase in capital from settlement payments on the Statement of changes in net assets. The Investment Management Company has agreed to bear any costs incurred by the Putnam funds as a result of these matters. V. OUTLINE OF THE FINANCIAL STATUS OF THE INVESTMENT MANAGEMENT COMPANY [Translation of Unaudited Semi-annual Accounts of the Investment Management Company will be attached to the Japanese version of the Semi-annual Report.] [Translation] Filed Document: AMENDMENT TO SECURITIES REGISTRATION STATEMENT Filed with: Director of Kanto Local Finance Bureau Filing Date: July 31, 2012 Name of the Issuer: PUTNAM INCOME FUND Name of Representative: Jonathan S. Horwitz Executive Vice President, Treasurer, Principal Executive Officer and Compliance Liaison Address of Principal Office: One Post Office Square Boston, Massachusetts 02109 U. S. A. Name and Title of Registration Agent: Harume Nakano Attorney-at-Law Ken Miura Attorney-at-Law Address or Place of Business Mori Hamada & Matsumoto Marunouchi Park Building 6-1, Marunouchi 2-chome Chiyoda-ku, Tokyo Name of Liaison Contact: Harume Nakano Ken Miura Attorneys-at-Law Place of Liaison Contact: Mori Hamada & Matsumoto Marunouchi Park Building 6-1, Marunouchi 2-chome Chiyoda-ku, Tokyo Phone Number: 03-6212-8316 - ii - Public Offering or Sale for Registration Name of the Fund Making Public PUTNAM INCOME FUND Offering or Sale of Foreign Investment Fund Securities: Aggregate Amount of The maximum amount expected to be sold is 3.4 Foreign Investment Fund Securities billion U.S. dollars (JPY 268.3 billion). to be Publicly Offered or Sold: Note: U.S.$ amount is translated into Japanese Yen at the rate of U.S.$l.00JPY 78.92 the mean of the exchange rate quotations by The Bank of Tokyo-Mitsubishi UFJ, Ltd. for buying and selling spot dollars by telegraphic transfer against yen on May 31, 2012. Places where a copy of this Amendment to Securities Registration Statement is available for Public Inspection Not applicable. I. Reason For Filing This Amendment to Securities Registration Statement: This statement purports to amend and update the relevant information of the Securities Registration Statement ("SRS") filed on April 6, 2012 due to the fact that the aforementioned Semi-annual Report was filed today and due to the fact that there is the matters to be modified. The exchange rates used in this statement to translate the amended amounts of foreign currencies are different from those used before these amendments, as the latest exchange rates are used in this statement. II. Contents of the Amendments: 1. Due to the Fact that the aforementioned Semi-annual Report: Part II. INFORMATION CONCERNING THE FUND The following matters in the original Japanese SRS are amended to have the same contents as those provided in the following items of the aforementioned Semi-annual Report: Before amendment After amendment [Original Japanese SRS] [Aforementioned Semi-annual Report] I. Description of the Fund I. Status of Investment Portfolio of the Fund 5. Status of Investment Portfolio (1) Diversification of Investment Portfolio (1) Diversification of Investment Portfolio (3) Results of Past Operations (2) Results of Past Operations (a) Record of Changes in Net Assets (Class M (a) Record of Changes in Net Assets (Class M Shares) Shares) (Regarding the amounts as at the end of (Regarding the amounts as at the end of each month during one-year period from, each month during one-year period from, and including, the latest relevant date and including, the latest relevant date appertaining to the filing date of the appertaining to the filing date of the original Japanese SRS) afore-mentioned Semi-annual Report) (b) Record of Distributions Paid (Class M (b) Record of Distributions Paid (Class M Shares) Shares) (Regarding the dividends paid each month (Regarding the dividends paid each month during one-year period up to the latest during one year period up to the latest relevant date of the original Japanese relevant date of the afore-mentioned SRS) Semi-annual Report) (c) Record of Annual Return (Class M Shares) (c) Record of Annual Return (Class M Shares) - 2 - (The record of annual return during one year period up to the latest relevant date of the afore-mentioned Semi-annual Report is added.) (d) Record of Sales and Repurchases (Class M II. Record of Sales and Repurchases (Class M Shares) Shares) (The record of sales and repurchases during one year period up to the latest relevant date of the afore-mentioned Semi-annual Report is added.) With respect to Section III. the Financial Conditions of the Fund in the original SRS, Item III. Financial Conditions of the Fund in the aforementioned Semi-annual Report is added to the original SRS. Part III. SPECIAL INFORMATION I. Outline of the Management Company IV. Outline of the Management Company 1. Outline of the Management Company B. Putnam Investment Management, LLC (Investment Management Company) (1) Amount of Capital Stock (1) Amount of Capital Share b. Putnam Investment Management, LLC (Investment Management Company) 2. Description of Business and Outline of (2) Summary of Business and Outline of Operation Operation B. The Investment Management Company b. Investment Management Company 5. Miscellaneous (3) Miscellaneous B. The Investment Management Company b. Investment Management Company (e) Litigation, etc. With respect to Section 3.B. the Financial Conditions of the Investment Management Company in the original SRS, Item V. Outline of the Financial Status of the Investment Management Company in the aforementioned Semi-annual Report is added to the original SRS. - 3 - 2. Due to the fact that there are the matters to be modified: PART II. INFORMATION CONCERNING THE FUND I. DESCRIPTION OF THE FUND 1. NATURE OF THE FUND (3) Structure of the Fund (iii) Outline of the Investment Management Company B. Putnam Investment Management, LLC (the "Investment Management Company") (C) Amount of Capital Stock [Before Amendment] 1. Amount of Member's Equity (as of the end of January , 2012): $141,392,562 (approximately JPY 10.8 billion) † † Unaudited. 2. Amount of member's equity (for the past five years): Amount of Year Member's Equity End of 2007 $117,226,875 End of 2008 $58,526,939 End of 2009 $69,079,977 End of 2010 $82,851,104 End of 2011 $ 142,919,162 † † Unaudited. [After Amendment] 1. Amount of Member's Equity (as of the end of May , 2012): $104,453,886 (approximately JPY 8.2 billion) † † Unaudited. 2. Amount of member's equity (for the past five years): Amount of Year Member's Equity End of 2007 $117,226,875 End of 2008 $58,526,939 End of 2009 $69,079,977 End of 2010 $82,851,104 End of 2011 $ 4. FEES AND TAXES (3) Management Fee, etc.: (b) Custodian Fee and Charges of the Investor Servicing Agent - 4 - [Before Amendment] - Omitted.- Putnam Investor Services, Inc. is the Fund's Investor Servicing Agent (transfer, plan and dividend disbursing agent), for which it receives fees that are paid monthly by the Fund as an expense of all its shareholders. The fee paid to Putnam Investor Services, Inc. is determined on the basis of the number of shareholder accounts in the Fund and the level of defined contribution plan assets in the Fund. Through at least June 30, 2012 , investor servicing fees for the Fund will not exceed an annual rate of 0.375% of the Fund's average assets. - Omitted.- [After Amendment] - Omitted.- Putnam Investor Services, Inc. is the Fund's Investor Servicing Agent (transfer, plan and dividend disbursing agent), for which it receives fees that are paid monthly by the Fund as an expense of all its shareholders. The fee paid to Putnam Investor Services, Inc. is determined on the basis of the number of shareholder accounts in the Fund and the level of defined contribution plan assets in the Fund. Through at least June 30, 2013 , investor servicing fees for the Fund will not exceed an annual rate of 0.320% of the Fund's average assets. - Omitted.- Attachment A: With respect to Attachment, the relevant information from March 2012 to June 2012 is added as follows: [Before Amendment] Net asset value per share as at the ex-dividend date: (From December 1994 to February 2012 ) Amount of Dividend Net asset value per share as Year / Month Paid (US$) Ex-dividend Date at the ex-dividend date (Omitted.) 2012 January 0.019 1/19/2012 6.65 February 0.019 2/21/2012 6.69 [After Amendment] Net asset value per share as at the ex-dividend date: (From December 1994 to June 2012 ) - 5 - Amount of Dividend Net asset value per share as Year / Month Paid (US$) Ex-dividend Date at the ex-dividend date (Omitted.) 2012 January 0.019 1/19/2012 6.65 February 0.019 2/21/2012 6.69 March 3/20/2012 April 4/19/2012 May 5/21/2012 June 6/19/2012
